October 23, 2009


Mr. Andrew Edward Lemanski
Hull & Associates, P.C.
6200 Savoy, Suite 440
Houston, TX 77036
Mr. Edward P. Fahey Jr.
1800 Victoria, Suite 2
Laredo, TX 78040

RE:   Case Number:  08-1026
      Court of Appeals Number:  04-07-00465-CV
      Trial Court Number:  2006CVF001343-D2

Style:      UNIFUND CCR PARTNERS
      v.
      JAVIER VILLA

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Mr. Manuel       |
|   |Gutierrez        |
|   |Mr. Keith E.     |
|   |Hottle           |